In an action by plaintiff Sadie Battista to recover damages for personal injuries and by her husband for medical expenses and loss of services, the jury rendered a verdict in favor of plaintiff wife for $13,000, and in favor of plaintiff husband for $400. The court set aside the verdict in favor of plaintiff wife and granted a new trial, unless she stipulate to reduce the verdict to $9,000. Plaintiff wife so stipulated. Defendant Eleo Rosenholz appeals from the judgment entered on the verdict, as reduced, and from an order denying his motion for a new trial. Judgment and order reversed on the facts and a new trial granted, with costs to abide the event, unless plaintiff wife stipulate, within ten days after the entry of the order hereon, to further reduce the verdict in her favor *1083to $7,500, in which event the judgment, as so reduced, and the order are affirmed, 'without costs. In our opinion, the verdict in favor of plaintiff wife was excessive. Nolan, P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ., concur.